Citation Nr: 1823261	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  10-14 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right shoulder osteoarthritis and impingement syndrome, to include on an extraschedular basis.

2.  Entitlement to a rating in excess of 50 percent for other specified trauma- or stressor-related disorder with gender dysphoria disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to December 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2009 and December 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2012, the Veteran testified at a Board videoconference hearing.  Most recently, in November 2017, the Board remanded this matter for further evidentiary development.


REMAND

The Board regrets further delay with respect to the issue on appeal; however, while the appeal was in remand status, the United States Court of Appeals for Veterans Claims (Court) issued a decision relevant to the examination and rating of the Veteran's service-connected right shoulder disability that must be addressed.

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court of Appeals for Veterans Claims noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 10. 

Pursuant to the November 2017 Board remand, the Veteran underwent a December 2017 VA Disability Benefits Questionnaire (DBQ) examination of the service-connected right shoulder.

During the December 2017 VA examination, the Veteran reported having flare-ups of the right shoulder.  In particular, the Veteran reported increased tenderness, stiffness, aches, and pain.  The Veteran also reported significant decreased range of motion and mobility.  During examination, the examiner noted that the examination was not being conducted during a flare-up and thus, the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-up.  When asked if pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups, the examiner expressed an inability to say without mere speculation, explaining that there was no conceptual or empirical basis for making such a determination without directly observing function under the flare-up condition.  The examiner was also unable to describe the Veteran's flare-ups in terms of range of motion without resorting to mere speculation.

Because the December 2017 VA examination does not contain information regarding the amount, if any, of functional loss in terms of additional range of motion loss experienced by the Veteran during any flare-ups of the right shoulder consistent with Sharp, this examination is insufficient for adjudication purposes.  Therefore, on remand, another examination should be performed in order to address the Veteran's flare-ups.

Lastly, in a December 2017 rating decision, the RO continued the 50 percent rating for the Veteran's service-connected other specified trauma- or stressor-related disorder with gender dysphoria disorder.  In January 2018, the Veteran filed a notice of disagreement (NOD) with the currently assigned 50 percent rating.  Thus, the RO is required to send the Veteran a Statement of the Case (SOC) in accordance with 38 U.S.C. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  To date, an SOC has not been issued.  Where an NOD has been submitted, the veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Issue an SOC to the Veteran and his representative addressing the issue of entitlement to a rating in excess of 50 percent for other specified trauma - or stressor - related disorder with gender dysphoria disorder.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  If, and only if, the appeal is perfected by a timely filed substantive appeal, this issue should be certified to the Board.

3. Schedule the Veteran for a VA orthopedic examination to determine the severity of the service-connected right shoulder disability.

If possible, such examination should be conducted during a flare-up.

The examiner should identify the current nature and severity of all manifestations of the Veteran's right shoulder disability.

It is imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

If the Veteran endorses experiencing flare-ups of the right shoulder disability, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

4. Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

